DETAILED ACTION

America Invents Act

The present application is being examined under the pre-AIA  first to invent provisions. 


Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Edward Garner III on 15 April 2021. The application has been amended as follows: Replace the claims filed 3 March 2021 with the following set of claims:


LISTING OF CLAIMS
 (cancelled)
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(cancelled) 
(currently amended) A system for managing patient load comprising,
a computing device having a user interface, 
wherein said user interface is configured to receive workload data related to a plurality of patients,
wherein said workload data includes data representing one or more working conditions experienced by an individual,
wherein said individual provides healthcare services to said plurality of patients,
a processor operably connected to said computing device,
a power supply,
a database operably connected to said processor and configured to store said workload data within a workload profile of said individual,
wherein said workload profile is associated with a professional profile of said individual,
wherein said professional profile comprises at least one threshold limit corresponding to said workload data and near miss data,
wherein said at least one threshold limit represents a quantitative threshold corresponding to an amount of said one or more working conditions that said individual can endure before being subject to an increased risk for committing a medical related error,

receiving said workload data from said computing device,
saving said workload data to a workload profile having said workload data,
retrieving said workload data from said workload profile,
retrieving said at least one threshold limit of said professional profile associated with said workload profile,
calculating a risk level using said workload data and said at least one threshold limit,
wherein said risk level represents an extent to which said individual is subject to said increased risk for committing said medical related error, 
wherein said risk level is updated as said workload data is received by said processor from a scanning device operably connected thereto, 
wherein said scanning device is configured to scan barcodes associated with said plurality of patients, wherein said barcodes contain said workload data, and
generating at least one displayable indicia for display in said user interface using said risk level.
(currently amended) The system of claim 31, wherein said risk level is updated after a specified time interval. 
(currently amended) The system of claim 31
(currently amended) The system of claim 31, wherein said near miss data comprises at least one of wrong patient data, wrong dose time data, wrong medication data, and incorrect dosage data.
(currently amended) The system of claim 31, wherein said database comprises at least one of an Electronic Health Record, Barcoded Medication Administration Record, and Call Light System.
(previously presented) A system for managing patient load comprising,
a computing device having a user interface, 
wherein said user interface is configured to receive workload data related to a plurality of patients being cared for by an individual within a group of individuals,
wherein said group of individuals provide healthcare services to said plurality of patients,
a processor operably connected to said computing device,
a power supply,
a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations comprising: 
receiving said workload data from said computing device,
saving said workload data to a workload profile of said individual,
wherein each workload profile of a plurality of workload profiles is associated with a specific individual within said group of individuals, 

retrieving said workload data of said plurality of workload profiles of said group of individuals,
wherein each workload profile of said plurality of workload profiles is associated with a professional profile of a plurality of professional profiles,
wherein each said professional profile of said plurality of professional profiles comprises at least one threshold limit corresponding to said workload data,
wherein said at least one threshold limit represents a quantitative threshold corresponding to an amount of said one or more working conditions that said specific individual can endure before being subject to an increased risk for committing a medical related error,
combining said at least one threshold limit of said plurality of workload profiles to create at least one group threshold limit,
wherein said at least one group threshold limit represents said quantitative threshold corresponding to said amount of said one or more working conditions that said group of individuals can endure before being subject to said increased risk for committing said medical related error,
calculating a chance said group of individuals has of committing said medical related error using said workload data of said plurality of workload profiles of said group of individuals and said at least one group threshold limit, and

wherein said at least one displayable indicia signifies a risk level said group of individuals has of committing said medical related error.
(currently amended) The system of claim 36, wherein said risk level is updated after a specified time interval. 
(currently amended) The system of claim 36, wherein said workload data comprises at least one of task count data, patient count data, acuity score data, work schedule data, medication count data, call light count data, and hours worked data.
(currently amended) The system of claim 36, wherein said risk level is updated as said workload data is received by said processor from a scanning device operably connected thereto, wherein said scanning device is configured to scan barcodes associated with said plurality of patients, wherein said barcodes contain said workload data. 
 (currently amended) The system of claim 36, wherein said database comprises at least one of an Electronic Health Record, Barcoded Medication Administration Record, and Call Light System.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 31-40: 
the claims under 35 USC 101 and 112 have been withdrawn in view of the amendments to the claims. 
	The prior art of record, including Rajasenan (U.S. Patent 8,515,777 Bl) and Bello et aL (U.S. PG-Pub 2005/0055242 Al), does not teach or suggest the following features:
a computing device having a user interface, wherein said user interface is configured to receive workload data related to a plurality of patients being cared for by an individual,
a processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations comprising: 
receiving said workload data from said computing device,
saving said workload data to a workload profile of said individual,
wherein each workload profile of a plurality of workload profiles is associated with a specific individual within said group of individuals, 
wherein said workload data of said plurality of workload profiles of said group of individuals represents working conditions created by said plurality of patients,
retrieving said workload data of said plurality of workload profiles of said group of individuals,
wherein each workload profile of said plurality of workload profiles is associated with a professional profile of a plurality of professional profiles,
wherein each said professional profile of said plurality of professional profiles comprises at least one threshold limit corresponding to said workload data,

combining said at least one threshold limit of said plurality of workload profiles to create at least one group threshold limit,
wherein said at least one group threshold limit represents said quantitative threshold corresponding to said amount of said one or more working conditions that said group of individuals can endure before being subject to said increased risk for committing said medical related error,
calculating a chance said group of individuals has of committing said medical related error using said workload data of said plurality of workload profiles of said group of individuals and said at least one group threshold limit, and
generating at least one displayable indicia for display on said user interface based on said chance, 
wherein said at least one displayable indicia signifies a risk level said group of individuals has of committing said medical related error.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
19 April 2021